UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 Dreyfus Municipal Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 05/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund May 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.5% Rate (%) Date Amount ($) Value ($) Alabama.3% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,610,039 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 992,420 Arizona.7% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,683,063 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,761,371 Arkansas.1% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,048,452 California7.7% California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,564,120 California, GO 5.25 10/1/16 295,000 299,820 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,878,375 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,797,795 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,184,680 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,619,830 California State Public Works Board, LR (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,552,771 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,432,700 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 2,006,430 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 a 1,204,904 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 a 1,121,560 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,500,000 1,475,520 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 3,003,300 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 4,158,105 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 a 894,990 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 a 2,235,511 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,292,040 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,302,760 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/20 1,000,000 1,225,410 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,802,045 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/13 1,425,000 b 1,436,956 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 a 1,220,375 University of California Regents, General Revenue 5.00 5/15/23 2,000,000 2,479,140 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,393,640 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,783,285 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 805,112 Colorado1.6% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 520,545 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 621,510 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,201,630 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,431,768 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,106,940 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,159,700 Metro Wastewater Reclamation District, Sewer Improvement Revenue 5.00 4/1/17 2,000,000 2,318,560 Regional Transportation District of Colorado, Sales Tax Revenue (FasTracks Project) 5.00 11/1/28 5,040,000 5,913,382 Delaware.3% Delaware, GO 5.00 10/1/16 2,500,000 2,870,050 District of Columbia.8% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,438,160 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 2,010,190 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,119,400 Florida4.1% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,851,013 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 1,800,000 1,863,036 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,526,440 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,451,483 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,000,000 2,332,580 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,165,255 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,066,290 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,835,977 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; Assured Guaranty Corporation) 5.00 10/1/22 1,820,000 1,998,779 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,374,013 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,870,300 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,884,437 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.24 11/15/23 2,250,000 c 2,124,225 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,101,700 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,847,973 Georgia2.8% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,970,200 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,998,684 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,455,048 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,597,074 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,260,360 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 2,875,000 3,199,616 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,994,050 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,323,750 Idaho1.0% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,452,936 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,964,275 Illinois4.6% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,637,408 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,580,000 4,108,086 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,673,275 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,783,025 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,933,440 Illinois, GO 5.00 1/1/16 2,850,000 3,126,564 Illinois, GO 5.00 8/1/24 1,000,000 1,112,220 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 830,212 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 554,950 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,081,900 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,451,812 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,515,040 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,800,580 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,708,902 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 4,299,480 Iowa.6% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.50 12/1/22 5,000,000 5,216,500 Kansas.2% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,574,940 Kentucky.1% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 1,018,990 Louisiana.6% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 3,004,975 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,342,720 Maine.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,574,712 Maryland12.6% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/19 1,575,000 1,900,867 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,839,914 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,768,452 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,199,350 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 739,311 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 874,545 Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/18 2,500,000 2,992,025 Carroll County, Consolidated Public Improvement GO 5.00 11/1/22 1,075,000 1,340,579 Frederick, Public Improvement GO 5.00 9/1/18 2,500,000 3,000,475 Howard County, Consolidated Public Improvement Project GO 5.00 8/15/17 2,000,000 2,351,260 Howard County, COP 8.15 2/15/20 605,000 854,218 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,540,860 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,049,710 Maryland, GO (State and Local Facilities Loan) 5.00 11/1/18 3,000,000 3,627,300 Maryland, GO (State and Local Facilities Loan) 5.00 11/1/19 3,910,000 4,792,800 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/20 2,500,000 3,020,300 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,145,000 1,147,004 Maryland Department of Transportation, Consolidated Transportation Revenue 4.00 2/15/17 2,000,000 2,241,000 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,264,640 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,132,320 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,213,120 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 3,046,350 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,217,580 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,085,430 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/23 835,000 978,136 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 3,078,625 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,427,050 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,113,770 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,710,660 Maryland Health and Higher Educational Facilities Authority, Revenue (Mercy Medical Center Issue) 5.50 7/1/42 1,000,000 1,074,860 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,792,478 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 2,100,000 2,220,225 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/26 1,000,000 1,157,270 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/29 1,000,000 1,153,240 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/40 4,945,000 5,388,171 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,350,000 5,256,975 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,339,967 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 d 139,980 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 d 991,058 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,678,775 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,660,208 Maryland Transportation Authority, Transportation Facilities Projects Revenue 5.00 7/1/25 2,000,000 2,392,360 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 5,155,000 6,349,568 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 2,000,000 2,449,940 Montgomery County, Revenue (Trinity Health Credit Group Issue) 5.00 12/1/40 1,000,000 1,106,750 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 1,475,000 1,484,809 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 21,000,000 a 9,081,660 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,085,080 University System of Maryland, Auxiliary Facility and Tuition Revenue 4.00 10/1/17 1,500,000 1,702,485 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 10/1/22 2,000,000 2,492,080 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,172,160 Washington Suburban Sanitary District, Consolidated Public Improvement GO 5.00 6/1/18 1,805,000 2,159,863 Wicomico County, Consolidated Public Improvement GO 4.00 9/1/15 2,155,000 2,329,835 Massachusetts2.5% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,620,250 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,486,395 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,659,725 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/29 5,000,000 5,845,000 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,973,527 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 2,500,000 2,803,225 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,348,700 Michigan6.5% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 7,958,080 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 898,311 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,817,850 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,220,180 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,115,000 967,184 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 982,473 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,243,910 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,668,225 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 5,727,833 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,173,610 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 5,059,375 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,969,325 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,876,850 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 7,500,000 8,452,725 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 3,052,130 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,635,720 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,259,329 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,594,395 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,437,850 Minnesota9.0% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 913,727 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 634,963 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,710,300 Hutchinson, Public Utility Revenue 5.00 12/1/22 200,000 239,274 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 a 1,231,586 Metropolitan Council, (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 9/1/22 2,500,000 3,122,000 Metropolitan Council, (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 9/1/23 2,000,000 2,472,280 Metropolitan Council, (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 9/1/25 2,000,000 2,436,080 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 3,000,000 3,646,170 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Childrens's Health Care) 5.25 8/15/35 1,000,000 1,123,070 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,026,950 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,350,433 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care System Revenue (Allina Health System) 5.25 11/15/29 1,000,000 1,106,470 Minneapolis-Saint Paul, Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,158,120 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,149,160 Minnesota, GO (State Trunk Highway Bonds) 5.00 8/1/22 1,500,000 1,874,445 Minnesota, GO (Various Purpose) 5.00 8/1/22 2,500,000 3,124,075 Minnesota, GO (Various Purpose) 5.00 8/1/25 2,500,000 2,999,750 Minnesota, State General Fund Appropriation Bonds 5.00 3/1/23 2,500,000 3,037,000 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,590 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,122,550 Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) 5.13 12/1/40 750,000 799,868 Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) 5.00 10/1/31 750,000 837,968 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,106,210 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,686,075 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,856,264 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,133,560 Minnesota Office of Higher Education, Supplemental Student Loan Program Revenue 5.00 11/1/29 1,715,000 1,889,364 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,962,975 Northfield, HR 5.38 11/1/31 1,240,000 1,285,285 Olmsted County, GO Crossover Bonds 5.00 2/1/21 750,000 925,552 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 1,031,390 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,192,100 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,112,620 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Municipal Corp.) 5.50 5/1/39 2,000,000 2,162,260 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,110,550 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,339,930 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Parking Facilities Project) 5.00 8/1/35 650,000 702,728 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 794,700 Saint Paul Port Authority, Revenue (Amherst H. Wilder Foundation Project) 5.00 12/1/29 2,000,000 2,219,360 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 a 3,120,614 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 a 3,050,419 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,044,690 University of Minnesota Regents, GO 5.00 12/1/18 2,675,000 3,240,870 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,207,310 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,714,545 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 684,864 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 610,000 612,080 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,000,000 1,166,840 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,173,460 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,572,930 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.00 7/1/34 500,000 518,995 Mississippi.1% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) (Prerefunded) 5.00 11/1/14 1,315,000 b 1,402,592 Missouri.6% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 2,500,000 3,040,400 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 260,000 261,097 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 475,000 485,008 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) (Prerefunded) 5.00 2/15/16 1,265,000 b 1,414,599 Nevada.3% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,743,850 New Jersey.3% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 114,572 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 75,007 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.26 1/1/30 2,500,000 c 2,275,000 New York3.6% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,947,200 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,108,926 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,849,075 New York City, GO 5.00 8/1/24 2,930,000 3,523,149 New York City, GO 5.00 8/1/28 1,000,000 1,174,350 New York City, GO 5.00 10/1/36 2,500,000 2,806,350 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,804,475 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 2,500,000 3,017,625 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,540,630 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 3,260,000 3,775,113 New York State Urban Develpoment Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 2,135,000 2,472,351 North Carolina2.4% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 2,021,954 Durham County, GO Public Improvement Bonds (Prerefunded) 5.00 6/1/16 1,000,000 b 1,130,360 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,101,050 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,263,110 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) (Prerefunded) 5.25 7/1/14 1,135,000 b 1,195,779 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,675,857 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 a 2,832,199 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 b 1,015,210 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,135,110 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,095,550 Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,175,000 b 1,318,938 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,119,740 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.21 10/1/22 4,725,000 c 4,417,875 Ohio11.0% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,830,000 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 443,464 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 600,000 614,652 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 775,815 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 516,880 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 405,660 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 1,002,620 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,385,560 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,816,365 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,848,766 Cincinnati, Water System Revenue 5.00 12/1/23 2,275,000 2,721,878 Cleveland, Airport System Revenue 5.00 1/1/31 1,000,000 1,093,670 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 9,672,960 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,368,572 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,933,225 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 1,100,000 1,103,630 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,682,522 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,861,975 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 10,000,000 a 5,500,600 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 a 1,652,584 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 a 1,644,077 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/25 2,000,000 2,344,740 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,431,480 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,253,086 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,561,473 Montgomery County, Revenue (Miami Valley Hospital) (Prerefunded) 6.25 11/15/14 4,500,000 b 4,887,360 Ohio, Common Schools GO Bonds 5.00 9/15/18 1,500,000 1,796,010 Ohio, Common Schools GO Bonds 5.00 9/15/18 3,500,000 4,190,690 Ohio, Common Schools GO Bonds 5.00 9/15/21 1,000,000 1,228,600 Ohio, Highway Capital Improvement GO (Full Faith and Credit/Highway User Receipts) 5.00 5/1/23 2,000,000 2,438,220 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,172,930 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,233,490 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,697,519 Ohio Higher Educational Facility Commission, Revenue (University of Dayton Project) 5.00 12/1/19 500,000 599,340 Ohio State University, General Receipts Bonds 5.00 12/1/23 40,000 50,674 Ohio State University, General Receipts Bonds 5.00 12/1/23 960,000 1,178,602 Ohio State University, General Receipts Bonds (Prerefunded) 5.25 6/1/13 1,100,000 b 1,100,000 Ohio University, General Receipts Bonds 5.00 12/1/19 2,560,000 3,070,362 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/15 1,450,000 1,615,561 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 2,000,000 2,399,760 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,950,000 e 1,807,085 Richland County, GO Correctional Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 6.00 12/1/28 400,000 455,968 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,305,000 2,502,539 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,100,000 1,313,444 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,660,500 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,101,380 University of Cincinnati, General Receipts Bonds 5.00 6/1/22 1,535,000 1,872,900 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,912,302 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 915,000 955,617 Wright State University, General Receipts Bonds 5.00 5/1/22 1,000,000 1,168,260 Oklahoma.1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,211,022 Oregon.4% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,708,756 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,694,070 Pennsylvania3.1% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,031,444 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,114,960 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,232,240 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,101,260 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 3,000,000 3,382,050 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,956,250 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,556,257 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 2,042,767 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 329,025 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 3,360,000 3,850,022 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 4,107,250 South Carolina.3% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,753,375 Tennessee.3% Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/17 2,500,000 2,892,075 Texas5.1% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,262,399 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,249,840 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 2/15/23 5,500,000 6,650,380 Del Mar College District, Limited Tax Bonds (Insured; FGIC) (Prerefunded) 5.25 8/15/13 1,295,000 b 1,308,390 Houston Community College System, Limited Tax GO 5.00 2/15/29 2,050,000 2,403,297 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 3,900,000 a 1,597,596 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 2,860,000 a 1,105,018 Lewisville Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/18 2,360,000 2,827,280 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,387,600 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,427,140 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 a 1,151,805 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 a,b 1,190,205 Midlothian Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/40 2,500,000 2,797,800 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,461,070 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,676,050 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,500,000 1,713,675 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,102,399 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 310,330 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,460,280 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 a 2,182,567 Virginia1.8% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,221,090 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,139,550 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,263,912 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,257,860 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,168,750 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) (Prerefunded) 5.50 10/1/13 1,000,000 b 1,027,490 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,600,000 1,784,368 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,300,000 1,388,114 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 b 1,103,310 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 243,027 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,395,000 1,569,863 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,103,180 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,431,580 Washington2.2% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/19 2,725,000 3,287,249 Seattle, Water System Revenue 5.00 9/1/22 2,700,000 3,328,236 Washington, GO (Various Purpose) 5.00 7/1/18 2,500,000 2,978,725 Washington, GO (Various Purpose) 5.00 7/1/19 3,000,000 3,613,170 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,560,778 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,485,000 4,126,832 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,160,050 West Virginia.3% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,829,700 Wisconsin.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,003,740 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,368,060 Wisconsin, GO 4.00 5/1/15 2,500,000 2,672,425 U.S. Related7.7% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 a 1,151,875 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,077,660 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 934,562 Guam Power Authority, Revenue 5.50 10/1/30 2,000,000 2,231,980 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,038,540 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,900,000 2,992,887 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 1,500,000 1,501,425 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 620,000 589,539 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 1,025,190 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 500,000 511,340 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 1,042,980 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 1,000,000 998,550 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 1,047,160 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 1,033,710 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,345,311 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/17 5,000,000 5,314,300 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 8,250,000 8,342,400 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 996,370 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 380,000 363,987 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 b 1,095,230 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 1,056,750 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 1,000,000 1,011,260 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,126,883 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 3,655,001 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,224,988 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 1,000,000 1,096,060 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 2,063,475 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,050,730 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 3,580,000 3,980,853 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 13,360,000 14,749,039 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,842,050 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,451,920 Total Long-Term Municipal Investments (cost $853,159,478) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $800,000) 0.07 6/3/13 800,000 f Total Investments (cost $853,959,478) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate securityinterest rate subject to periodic change. d Non-income producing security; interest payments in default. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, this security was valued at $1,807,085 or 0.2% of net assets. f Variable rate demand note - rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2013, net unrealized appreciation on investments was $59,335,571 of which $66,706,992 related to appreciated investment securities and $7,371,421 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 912,164,011 1,131,038 Other Financial Instruments: Swaps+ - 315,419 - Liabilities ($) Other Financial Instruments: Swaps+ - (280,543 ) - ) + Amount shown represents unrealized appreciation (depreciation) at period end. Unrealized Notional Reference Base Index Detemination Appreciation Amount Counterparty Index Value Date (Depreciation) ($) Forward Rate Agreement, Municipal Market Data General 23,000,000 Citibank Obligation, 2023, AAA Index a 2.11 8/6/2013 (280,543 ) Forward Rate Agreement, Municipal Market Data General 23,000,000 Citibank Obligation, 2033, AAA Index a 2.92 8/6/2013 315,419 Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date. The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund May 31, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments100.2% Rate (%) Date Amount ($) Value ($) Arizona.9% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.23 6/7/13 740,000 a 740,000 California5.6% California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.20 6/7/13 2,515,000 a 2,515,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Corporation Project) (LOC; Comerica Bank) 0.20 6/7/13 2,070,000 a 2,070,000 Colorado2.4% Deutsche Bank Spears/Lifers Trust (Series DBE-1129X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.19 6/7/13 2,000,000 a,b,c 2,000,000 Connecticut.2% Hartford County Metropolitan District, GO Notes 5.00 7/15/13 200,000 201,134 Florida1.3% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 6/1/13 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 6/7/13 a Georgia1.2% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 6/7/13 a Georgia, GO Notes 7/1/13 Illinois7.3% Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 6/7/13 a,d Illinois Finance Authority, Revenue (INX International Ink Company Project) (LOC; JPMorgan Chase Bank) 6/7/13 a,d Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 6/7/13 a Indiana3.4% Indiana Finance Authority, IDR (Midwest Fertilizer Corporation Project) 7/1/13 d Lawrence, Fort Harrison Reuse Authority, Tax Increment Revenue (Fort Harrison Military Base Reuse District) (LOC; PNC Bank NA) 6/7/13 a,d Iowa1.2% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 6/7/13 a Louisiana3.4% Ascension Parish, Revenue (BASF Corporation Project) 6/7/13 a,d Maine1.0% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 6/7/13 a,d Maryland3.5% Maryland, GO Notes (State and Local Facilities Loan) 7/15/13 Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 6/7/13 a Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 6/7/13 a Minnesota5.9% Mendota Heights, MFHR, Refunding (Lexington Heights Apartments Project) (LOC; Wells Fargo Bank) 6/7/13 a Minneapolis, GO Notes (Various Purpose) 12/1/13 Minneapolis, MFHR (Saint Hedwig's Assisted Living Project) (LOC; Wells Fargo Bank) 6/7/13 a Minnesota, GO Notes, Refunding (Various Purpose) 8/1/13 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 6/7/13 a,d Missouri1.9% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 6/7/13 a,d Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 6/7/13 a,d Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Fund Programs - Master Trust) 7/1/13 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 6/7/13 a Nevada3.7% Clark County, Airport System Junior Subordinate Lien Revenue 7/1/13 New Hampshire3.8% New Hampshire Business Finance Authority, Industrial Facility Revenue (Luminescent Systems, Inc. Issue) (LOC; HSBC Bank USA) 6/7/13 a,d New Hampshire Business Finance Authority, Revenue (Huggins Hospital Issue) (LOC; TD Bank) 6/3/13 a New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 6/3/13 a New Jersey1.8% Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 6/6/13 Wood-Ridge Borough, GO Notes, BAN 8/19/13 New York1.9% Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 6/7/13 a Ohio2.5% Dayton City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes, Refunding 10/15/13 Union Township, GO Notes, Refunding, BAN (Various Purpose) 9/11/13 Pennsylvania13.6% Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania) (Liquidity 6/7/13 1,000,000 a,b,c Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 6/7/13 a,d Pennsylvania Economic Development Financing Authority, EDR (Gish Logging, Inc. Project) (LOC; PNC Bank NA) 6/7/13 a,d Pennsylvania Economic Development Financing Authority, EDR (Paul Klinge A/S Project) (LOC; PNC Bank NA) 6/7/13 a,d Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 6/7/13 a Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) 6/15/13 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 6/7/13 a Rhode Island1.9% Rhode Island Housing and Mortgage Finance Corporation, MFMR (Smith Building Development) (LOC; FHLB) 6/7/13 a South Carolina1.8% Columbia, Waterworks and Sewer System Revenue (LOC; U.S. Bank NA) 6/3/13 a South Carolina, GO State Highway Bonds 8/1/13 Tennessee5.0% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 6/7/13 a Texas13.1% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 6/7/13 a El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 6/12/13 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 6/7/13 1,000,000 a,b,c Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 6/25/13 Texas, TRAN 8/30/13 Tomball Hospital Authority, HR, Refunding 7/1/13 University of Texas System Board of Regents, Financing System Revenue 8/15/13 Virginia2.8% Brunswick County Industrial Development Authority, Exempt Facility Revenue (Aegis Waste Solutions, Inc. Project) (LOC; Bank of America) 6/7/13 a Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 6/7/13 a,d Washington3.1% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 6/7/13 a,d Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 6/7/13 a Wisconsin6.0% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 6/7/13 a,d Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 6/7/13 a Total Investments (cost $81,800,068) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities amounted to $4,000,000 or 4.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At May 31, 2013, the fund had $22,495,000 or 27.5% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund May 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) Alabama2.2% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,500,000 1,731,225 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,497,825 Alaska2.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 932,030 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 3,689,267 Arizona5.9% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,803,820 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,572,185 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,946,450 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,213,780 California7.3% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,465,240 California Municipal Finance Authority, Revenue (Southwestern Law School) 11/1/31 California State Public Works Board, LR (Various Capital Projects) 10/1/31 California Statewide Communities Development Authority, Revenue (Bentley School) 7/1/40 California Statewide Communities Development Authority, Revenue (Bentley School) 7/1/50 a Chula Vista, IDR (San Diego Gas and Electric Company) 2/15/34 San Buenaventura, Revenue (Community Memorial Health System) 12/1/41 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 8/1/21 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 8/1/39 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 6/1/37 Colorado.6% The Plaza Metropolitan District Number 1, Revenue 12/1/18 Connecticut1.5% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 4/1/21 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 11/15/22 Florida5.8% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 6/1/22 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 9/1/27 b Martin County Industrial Development Authority, IDR (Indiantown Cogeneration, L.P. Project) 12/15/25 Miami-Dade County, Subordinate Special Obligation Revenue 10/1/37 Mid-Bay Bridge Authority, Springing Lien Revenue 10/1/34 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7/1/36 c Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 8/1/40 Georgia2.1% Atlanta, Airport General Revenue 1/1/27 Atlanta, Water and Wastewater Revenue 11/1/27 Hawaii.8% Kuakini Health System, Special Purpose Revenue 7/1/32 Illinois6.2% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 1/1/35 Harvey, GO 12/1/32 Illinois, GO 4/1/23 Illinois, GO 8/1/24 Illinois Finance Authority, Revenue (Sherman Health Systems) 8/1/37 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6/1/28 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 4/1/31 Indiana.8% Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 6/1/39 Iowa1.7% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 12/1/25 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6/1/34 Kansas.7% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Louisiana4.6% Lakeshore Villages Master Community Development District, Special Assessment Revenue 7/1/17 c Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 11/1/32 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 7/1/39 b Louisiana Stadium and Exposition District, Senior Revenue 7/1/36 Maine1.0% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7/1/32 Maryland1.7% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 9/1/25 Michigan8.6% Charyl Stockwell Academy, COP 10/1/35 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/33 Detroit, Water Supply System Senior Lien Revenue 7/1/31 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 7/1/39 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/35 Lansing Board of Water and Light, Utility System Revenue 7/1/41 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 10/15/19 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 9/1/39 Minnesota1.0% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/21 Mississippi.5% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 12/1/32 Nebraska1.2% Nebraska Public Power District, General Revenue 1/1/33 New Jersey5.8% Burlington County Bridge Commission, EDR (The Evergreens Project) 1/1/38 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 10/1/14 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 9/15/23 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 12/15/22 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/41 a Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/41 New Mexico1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6/1/40 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/35 New York3.6% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/28 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 11/1/42 North Carolina.6% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 11/1/38 Ohio1.4% Muskingum County, Hospital Facilities Revenue (Genesis HealthCare System Obligated Group Project) 2/15/21 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 12/1/42 Oregon.6% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 11/1/33 Pennsylvania3.4% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/37 JPMorgan Chase Putters/Drivers Trust ) (Series 3916) (Geisinger Authority, Health System Revenue (Geisinger Health System)) 6/1/35 b,d Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 4/1/36 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 1/1/32 Texas10.1% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 1/1/18 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 12/1/30 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 11/1/42 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 1/1/16 Gulf Coast Industrial Development Authority, SWDR (CITGO Petroleum Corporation Project) 5/1/25 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 7/15/30 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 9/1/31 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 8/15/39 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corporation) 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/31 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 9/1/36 Vermont.5% Burlington, Airport Revenue 7/1/18 Virginia1.5% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7/1/19 Washington4.5% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 6/1/27 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 6/1/37 Seattle, Water System Revenue 9/1/24 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 9/1/25 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 9/1/30 West Virginia1.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 10/1/36 Wisconsin1.3% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 7/1/42 U.S. Related6.0% Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/40 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 7/1/33 Puerto Rico Electric Power Authority, Power Revenue 7/1/24 Puerto Rico Electric Power Authority, Power Revenue 7/1/42 Puerto Rico Public Buildings Authority, Government Facilities Revenue 7/1/22 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Total Investments (cost $182,040,851) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities were valued at $7,250,230 or 3.7% of net assets. c Non-income producingsecurity in default. d Collateral for floating rate borrowings. At May 31, 2013, net unrealized appreciation on investments was $10,803,098 of which $18,138,147 related to appreciated investment securities and $7,335,049 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 191,644,589 1,199,360 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 By: /s/ James Windels James Windels Treasurer Date: July 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
